DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 13, 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 5,415,426 (Strasser).
Regarding claim 1, Strasser discloses a suspension system for a vehicle comprising: a knuckle 1, 3 configured of rotatably supporting a wheel of the vehicle; and at least one control arm including a lower control arm 13 mounted between the knuckle and the vehicle body, wherein the lower control arm includes: a wheel side end portion 
Regarding claim 12, Strasser discloses an upper control arm mounted above the lower control arm 29 above the lower control arm.
Regarding claim 13, Strasser discloses that the upper control arm includes a wheel side end portion connected to the knuckle (at 59) and a vehicle body side end portion connected to the vehicle body (51 or 21 in Fig 2).
Regarding claim 15, Strasser discloses that each of the front lower inner joint and the rear lower inner joint includes a bushing (See Col 1, lines 61-65, Col 8, lines 13-15).
Regarding claim 16, Strasser discloses that the wheel side end portion of the lower control arm is connected (at the bottom of kingpin 3 between 73a, 73b in Fig 1.  Note that in Fig 1, the arms 13 and 37 appear to form a slight trapezoid formation) to the two vehicle body side end portions to form a shape of trapezoid. Further, the shape of the two arms of the lower control arm would be dependent on the configuration of the chassis or support member.
Allowable Subject Matter
Claims 2-11, 14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant should observe the prior art cited by the Examiner and listed in the PTO 892 form. For example, US Pub 2005/0280241 (Bordini), and USPN 8,444,160 (Okamoto) show distinct trapezoidal configurations of the lower arms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616